Title: To James Madison from George Gibbs and Walter Channing, 30 June 1801 (Abstract)
From: Gibbs, George,Channing, Walter
To: Madison, James


30 June 1801, Newport. Transmits papers concerning the capture of ship Hercules Courtenay by a Spanish gunboat and a French privateer and the legal proceedings at Algeciras. Complains that blockade of Gibraltar has not existed in fact but has served as pretext to plunder property of neutral nations.
 

   
   Letterbook copy (RNHi: Gibbs and Channing Letterbook). 2 pp. Printed in Knox, Naval Documents, Quasi-WarDudley W. Knox, ed., Naval Documents Related to the Quasi-War between the United States and France (7 vols.; Washington, 1935–38)., 7:264–65. Enclosures not found.


